Exhibit 10.61

SEPARATION, RELEASE AND REPURCHASE AGREEMENT

This Separation, Release and Repurchase Agreement (this “Agreement”) is made and
entered into as of the 5th day of October, 2012 (the “Effective Date”) by and
among PrinceRidge Partners LLC, a Delaware limited liability company (the
“Company”), PrinceRidge Holdings LP, a Delaware limited partnership (the
“Partnership,” and together with the Company, “PrinceRidge”), IFMI, LLC, a
Delaware limited liability company (“IFMI”), Institutional Financial Markets,
Inc., a Maryland corporation (“IFMI Parent”), and Ahmed Alali (“Executive”).

RECITALS

WHEREAS, Executive, the Partnership and the Company are parties to that certain
Amended and Restated Supplementary Agreement dated May 31, 2011 (the
“Supplementary Agreement”) entered into in accordance with Section 3.02 of the
Fourth Amended and Restated Limited Partnership Agreement of the Partnership
dated May 31, 2011, as may be amended from time to time (the “Partnership
Agreement”), and Section 3.02 of the Fourth Amended and Restated Limited
Liability Company Agreement of the Company dated May 31, 2011, as may be amended
from time to time (the “LLC Agreement”);

WHEREAS, Executive, the Partnership, the Company and IFMI Parent are parties to
that certain Executive Agreement dated May 31, 2011, as amended (the “Executive
Agreement”);

WHEREAS, on February 29, 2012, Executive resigned for Good Reason (as such term
is defined in the Executive Agreement) as the Co-Head of the Business of the
Partnership, the employment of Executive with the Company and the Partnership
ceased, and the Term of the Executive Agreement was terminated (the “Initial
Termination Date”);

WHEREAS, pursuant to Section 5.2(b)(v) of the Executive Agreement, upon
Executive’s resignation for Good Reason he was deemed to Voluntarily Withdraw
(as defined in the Partnership Agreement and the LLC Agreement) from the
Partnership and from the Company with Target Minimum Repurchase Amounts and
Target Repurchase Dates for purposes of Sections 8.02(a)(A) and 8.02(a)(B) of
the Partnership Agreement and the LLC Agreement, respectively, modified as
described in Section 5.2(b)(v) of the Executive Agreement;

WHEREAS, following the Initial Termination Date, the Partnership employed
Executive on an at-will basis;

WHEREAS, on the date hereof, the at-will employment of Executive ceased (the
“Employment Termination Date”);

WHEREAS, pursuant to Section 8.02 of the Partnership Agreement and Section 8.02
of the LLC Agreement, PrinceRidge is required to repurchase Executive’s 19,983
Profit Units and 20,202 Equity Units (in each case as defined in the Partnership
Agreement) of the Partnership (together, the “Partnership Units”) and 205 Profit
Units and 205 Equity Units (in each case as defined in the LLC Agreement) of the
Company (the “Company Units,” and together with the Partnership Units, the
“Securities”) no later than the Target Repurchase Dates and in amounts which
shall be no less than the Target Minimum Repurchase Amount designated in
Section 8.02 of the Partnership Agreement and Section 8.02 of the LLC Agreement,
as modified by the terms of the Executive Agreement;



--------------------------------------------------------------------------------

WHEREAS, PrinceRidge is willing to redeem the Securities on the Effective Date
(as defined in Section 13 below) instead of on the Target Repurchase Dates upon
the terms and conditions of this Agreement; and

WHEREAS, Executive is willing to have the Securities redeemed on the Effective
Date rather than the Target Repurchase Dates in return, inter alia, for the
conversion of the balance of the unpaid portion of the Purchase Price (as
defined below) into a debt instrument issued by the Partnership. For the
avoidance of doubt, such debt instrument will be senior in the capital
structures of the Company and the Partnership, respectively, to any equity
interests in the Company and the Partnership, respectively.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

1.      Definitions. As used in this Agreement, the term “Affiliate” shall have
the meaning ascribed to such term in the Partnership Agreement. Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Executive Agreement.

2.      Cessation of Employment, etc.

(a)    Effective on the Employment Termination Date, Executive’s employment with
the Company and the Partnership ceased pursuant to Executive’s resignation.
Executive hereby acknowledges and agrees that, effective on the Initial
Termination Date, the Term of the Executive Agreement ceased. The Supplementary
Agreement shall terminate on the Effective Date. The Effective Date shall
constitute the “Withdrawal Date” for purposes of each of the Partnership
Agreement and the LLC Agreement, and effective at such time, Executive shall no
longer be a Member of the Company or a Partner of the Partnership.

(b)    On the date hereof, Executive shall deliver to the Company a notice, in a
form acceptable to the Company, whereby Executive shall resign from all
positions and offices of the Company and the Partnership and their respective
Affiliates, including, but not limited to, Executive’s position as a Manager on
the Board of Managers (each as defined in the LLC Agreement). Following the
Effective Date, Executive shall not be deemed an officer or manager of the
Company or the Partnership for any purpose.

3.      Return of Property and Associated Expenses. Immediately following the
Effective Date, Executive shall return to Milly Cashman all tangible property of
the Company, the Partnership, IFMI, IFMI Parent, and their respective Affiliates
in Executive’s possession or under Executive’s custody or control. Executive
also must use his reasonable best efforts to destroy or safeguard all
PrinceRidge-related electronically stored information (including but not limited
to emails) in Executive’s possession, including on any personal computer and/or
other storage devices or equipment or personal email accounts. Notwithstanding
the prior sentence,

 

-2-



--------------------------------------------------------------------------------

PrinceRidge recognizes that Executive was a founder of PrinceRidge and, as such,
may have PrinceRidge-related information stored in multiple locations, including
computers and/or storage devices; therefore, and for the avoidance of doubt,
Executive shall not be required to destroy any personal computer which may
possibly store any of such information, but Executive shall treat any such
PrinceRidge-related information (including any computer and/or storage device on
which such information is stored) with the same care and take such steps as are
necessary to protect such PrinceRidge-related information as if such
PrinceRidge-related information was (or any such computers and/or storage
devices contained) his own personal or confidential information. Notwithstanding
the foregoing, (i) Executive shall be entitled to retain copies of agreements
with the Company, the Partnership, IFMI or IFMI Parent in which he retains
rights or obligations following the Effective Date, (ii) with respect to any
tangible property of PrinceRidge discovered by Executive to be in his possession
on or after the Effective Date, Executive may either return to PrinceRidge,
safeguard or destroy such property.

4.      Post-Employment Obligations. PrinceRidge, IFMI and IFMI Parent hereby
acknowledge and agree that the restrictive covenants set forth in Section 6.2 of
the Executive Agreement and the restrictions of Section 6.4 of the Executive
Agreement are null and void and of no further force or effect. Executive
acknowledges and agrees that, from and after the Employment Termination Date, he
shall continue to be bound by the covenants set forth in Section 6.1 of the
Executive Agreement.

5.      Redemption of the Securities; Issuance of Promissory Note.

(a)    PrinceRidge hereby agrees to redeem the Securities on the Effective Date
for an aggregate purchase price (the “Purchase Price”) of Two Million Six
Hundred Thirteen Thousand Seven Hundred Ninety-Five and 72/100 Dollars
($2,613,795.72). The Purchase Price shall be payable as follows: (i) the
Partnership shall pay to Executive on the Effective Date One Million Three
Hundred Six Thousand Eight Hundred Ninety-Seven and 86/100 Dollars
($1,306,897.86) in cash; and (ii) the Partnership shall issue to Executive on
the Effective Date a promissory note in the aggregate principal amount of One
Million Three Hundred Six Thousand Eight Hundred Ninety-Seven and 86/100 Dollars
($1,306,897.86), in the form set forth in Exhibit A attached hereto (the
“Promissory Note”).

(b)    The parties acknowledge and agree that, as of July 31, 2012, the
aggregate value of Executive’s capital accounts in both the Company and the
Partnership based upon the books and records of PrinceRidge and calculated in
accordance with generally accepted accounting principles consistently applied
with past practice was Two Million Seven Hundred Fifty-One Thousand Three
Hundred Sixty-Three and 92/100 Dollars ($2,751,363.92).

(c)    In connection with such redemption, Executive shall deliver to
PrinceRidge an executed Assignment, in the form set forth in Exhibit B attached
hereto.

(d)    From and after the date hereof until such time as the Promissory Note is
indefeasibly paid in full, neither PrinceRidge nor any subsidiary thereof shall
(i) engage in any sale of substantially all of its businesses; (ii) merge or
consolidate with any other person or engage in a division, conversion,
dissolution or liquidation; (iii) purchase or redeem or otherwise acquire for
value any of the equity interests of PrinceRidge held by IFMI; (iv) declare or
make

 

-3-



--------------------------------------------------------------------------------

any distribution on, or payment on account of the purchase, redemption,
defeasance or other acquisition or retirement for value of, any equity interests
of PrinceRidge held by any person other than the Current Individual
Members/Partners (as defined below), or set aside any funds for any such
purpose; (v) enter into any transaction with IFMI or IFMI Parent or any
affiliate of either of them or of PrinceRidge on terms less favorable than
available to PrinceRidge or its subsidiaries in a similar transaction with a
third-party; (vi) waive any of the matters set forth in Section 2.06 of the LLC
Agreement if such waiver would adversely affect Executive; or (vii)(A) take any
action set forth in Section 4.09(d) of the LLC Agreement if such action would
adversely affect Executive, (B) take any action set forth in Section 4.09(e) of
the LLC Agreement if such action would cause the Promissory Note to be
structurally subordinate to any equity interests of the Partnership and/or
Company, (C) take any action set forth in Section 4.09(f) of the LLC Agreement
if such action would adversely affect Executive and if such action is not in the
ordinary course of business, consistent with past practice, of the Partnership
or the Company, (D) take any action in Section 4.09(j) of the LLC Agreement if
such action would adversely affect Executive, or (E) take any action set forth
in Section 4.09 (a), (b), (c) or (m) of the LLC Agreement; provided, however,
PrinceRidge and any subsidiary shall be permitted to take any of the actions set
forth clauses (iii) and (iv) if in connection therewith the Partnership pre-pays
the Promissory Note in an amount equal to (x) the amount then outstanding under
the Promissory Note, multiplied by (y) the fraction where (1) the numerator is
the amount to be paid to IFMI in connection with such action, and (2) the
denominator is the book value (as reflected on the balance sheet of PrinceRidge
and determined in accordance with generally accepted accounting principles
consistently applied with past practice) of the equity interests of PrinceRidge
held by IFMI immediately prior to the taking of such action. “Current Individual
Members/Partners” shall mean Colette Dow, Felix Patrow, Scott Vandersnow, Tom
Connors, Armand Pastine, Leland Harrs, John McNicholas and Paul Pasqua.

(e)    Until such time as the Promissory Note is indefeasibly paid in full, the
Partnership shall continue to provide to Executive the monthly financial report
of the Partnership together with a computation of the book value of the
Partnership as reflected on its balance sheet and determined in accordance with
generally accepted accounting principles consistently applied with past practice
and, at least weekly, the “PrinceRidge Revenue Report.”

6.      Forfeiture of Equity Awards. Effective on the Effective Date, unvested
equity awards Executive has received from PrinceRidge and its Affiliates, if
any, shall be forfeited.

7.      Non-Disparagement. Executive agrees that he shall not engage in any
activity or make any statement that may disparage or reflect negatively on
PrinceRidge, IFMI, IFMI Parent, any of their respective subsidiaries, or any
officers, managers, partners, members or employees of any of the foregoing. Each
of PrinceRidge, IFMI and IFMI Parent agrees that it shall not, and it shall
cause its executive officers, the IFMI Managers (as such term is defined in the
LLC Agreement), any entity that is controlled by PrinceRidge (the “Control
Entities”), and the executive officers of the Control Entities not to, and
PrinceRidge shall advise the remaining partners and members of PrinceRidge not
to, engage in any activity or make any statement that may disparage or reflect
negatively on Executive. However, nothing in this Agreement is intended to or
shall be interpreted: (i) to restrict or otherwise interfere with an obligation
to testify truthfully in any legal, judicial or regulatory forum; or (ii) to
restrict or otherwise interfere with any right and/or obligation to contact,
cooperate with or provide information to any government agency or commission.

 

-4-



--------------------------------------------------------------------------------

8.      Release by Executive.

(a)    General Release. For Executive and his respective heirs, administrators,
executors, agents, beneficiaries and assigns, Executive hereby waives, releases
and forever discharges to the maximum extent of the law the Released Parties (as
defined in subparagraph (d) below) of and from any and all Claims (as defined in
subparagraph (c) below) and any monetary or personal relief for such Claims.
This General Release of Claims by Executive (“Release”) covers all Claims
Executive has or may have against the Released Parties arising from the
beginning of time up to and including the date Executive signs this Agreement.
Notwithstanding any other provision of this Agreement, upon the occurrence of an
Event of Default (which has not been cured within any applicable cure period),
this Release shall be null and void ab initio and of no further force or effect;
provided, however, thereafter, in the event that the Promissory Note is
indefeasibly paid in full by December 31, 2012, the Release shall be fully
reinstated and be of full force and effect as if it was never voided (such date
and time periods to be of the essence).

(b)    Exclusions. Notwithstanding any other provision of this Release, the
following are not barred by the Release: (a) Claims relating to the validity of
this Agreement; (b) Claims by either party to enforce this Agreement; (c) Claims
relating to a breach of this Agreement; (d) Claims relating to rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA); (e) Claims
relating to employee benefit plans; (f) Claims relating to the exculpation or
indemnification of Executive under (i) Section 4.09(d) of the Partnership
Agreement, (ii) with respect to Claims relating to the tax years 2011 and 2012
only, Section 12.03(d) of each of the Partnership Agreement and the LLC
Agreement, (iii) Sections 4.18(e), 4.18(f) and 4.18(g) of the LLC Agreement,
and/or (iv) Sections 5.5 and 5.6 of the Executive Agreement; (g) Claims relating
to fraud (to the extent material to Executive), embezzlement, theft or criminal
misconduct by the Released Parties against Executive which were unknown to
Executive on the Effective Date and which Executive should not have known on or
prior to the Effective Date; and (h) Claims which legally may not be waived. In
addition, this Release will not operate to limit or bar Executive’s right to
file an administrative charge with the Equal Employment Opportunity Commission
(EEOC) and/or any other federal, state or local government agency or commission
and to participate in an investigation by the EEOC and/or such other federal,
state or local government agency or commission, although the Release does bar
Executive’s right to recover any personal relief if Executive files a Claim or
anyone files a Claim on Executive’s behalf. For the avoidance of doubt, nothing
in this Agreement shall limit or restrict Executive’s rights under
(i) Section 4.09(d) of the Partnership Agreement, (ii) with respect to Claims
relating to the tax years 2011 and 2012 only, Section 12.03(d) of each of the
Partnership Agreement and the LLC Agreement, (iii) Sections 4.18(e), 4.18(f) and
4.18(g) of the LLC Agreement, and/or (iv) Sections 5.5 and 5.6 of the Executive
Agreement. Notwithstanding the foregoing, each of the Company and the
Partnership hereby (i) acknowledges the validity of that certain Letter
Agreement, dated as of April 19, 2011 (the “Letter Agreement”), by and among
Executive and the other members and partners of the Company and the Partnership
as of such date, and (ii) agrees that this Section 8 shall not interfere with
the rights and obligations of the parties to the Letter Agreement.

 

-5-



--------------------------------------------------------------------------------

The following provisions further explain this Release:

(c)    Definition of Claims. Except as stated above, “Claims” includes, without
limitation, all actions or demands of any kind that Executive now has or may
have or claim to have in the future. More specifically, Claims include rights,
causes of action, damages, penalties, losses, attorneys’ fees, costs, expenses,
obligations, agreements, judgments and all other liabilities of any kind or
description whatsoever, either in law or in equity, whether known or unknown,
suspected or unsuspected, those that Executive may have already asserted or
raised as well as those that Executive has never asserted or raised. By agreeing
to this Release, Executive is waiving, to the maximum extent permitted by law,
any and all Claims which Executive has or may have against Released Parties
arising out of or relating to any agreement, conduct, matter, event or omission
existing or occurring before Executive signs this Agreement, including but not
limited to the following:

 

  •  

any Claims having anything to do with Executive’s employment by or associations
with PrinceRidge, IFMI, IFMI Parent and any of their respective Affiliates;

 

  •  

any Claims having anything to do with the termination of Executive’s employment
with PrinceRidge, IFMI, IFMI Parent and any of their respective Affiliates;

 

  •  

any Claims under the Partnership Agreement, the LLC Agreement, the Contribution
Agreement dated April 19, 2011 by and among Executive, PrinceRidge and the other
parties thereto (the “Contribution Agreement”), the Executive Agreement, and the
Supplementary Agreement;

 

  •  

any Claims for severance, benefits, bonuses, fees, receivables, equity, equity
awards, commissions, draws and/or other compensation or payments of any kind, in
each case whether unpaid, withheld, undelivered or otherwise;

 

  •  

any breach of contract Claims (whether express or implied, oral or written),
including, without limitation, any Claims under the Partnership Agreement, the
LLC Agreement, the Contribution Agreement, the Executive Agreement, and the
Supplementary Agreement;

 

  •  

any Claims for reimbursement of expenses of any kind;

 

  •  

any tort Claims, such as for defamation or emotional distress;

 

  •  

any Claims under federal, state and municipal laws, regulations, ordinance or
court decisions of any kind;

 

  •  

any Claims of discrimination and/or harassment based on age, sex, pregnancy,
race, religion, color, creed, disability, handicap, failure to accommodate,
alienage, citizenship, marital and/or partnership status, national origin,
ancestry, sexual orientation and/or preference, gender identity, genetic
information, status as a victim of domestic violence, sex offenses or stalking
and/or any other factor protected by Federal, State or Local law as enacted or
amended (such as the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., Title VII of the Civil Rights Act of 1964,

 

-6-



--------------------------------------------------------------------------------

 

Section 1981 of the Civil Rights Act of 1866, the Americans with Disabilities
Act, the Equal Pay Act, the Genetic Information Non-Discrimination Act, the
Americans with Disabilities Act, the Equal Pay Act, the Genetic Information
Non-Discrimination Act, the Pennsylvania Human Relations Act, the Philadelphia
Fair Practices Ordinance, the New York Human Rights Law, the New York City Human
Rights Law, the New York State Executive Law, the New York Labor Law, and the
New York City Administrative Code) and any Claims for retaliation under any of
the foregoing laws;

 

  •  

any Claims under the Occupational Safety and Health Act, and similar state and
local laws;

 

  •  

any Claims under the New York State Workers Adjustment and Retraining
Notification Act;

 

  •  

any Claims regarding leaves of absence, including under the Family and Medical
Leave Act of 1993;

 

  •  

any Claims arising under the Immigration Reform and Control Act;

 

  •  

any Claims arising under the National Labor Relations Act;

 

  •  

any Claims arising under the Sarbanes-Oxley Act or the Dodd-Frank Act;

 

  •  

any Claims for violation of public policy;

 

  •  

any claims under the federal and/or New York constitutions;

 

  •  

any whistleblower or retaliation Claims;

 

  •  

any Claims for emotional distress or pain and suffering;

 

  •  

any other statutory, regulatory, common law or other Claims of any kind,
including, but not limited to, Claims for breach of contract, libel, slander,
fraud, wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation; and/or

 

  •  

any Claims for attorneys’ fees, including litigation expenses and all costs.

The foregoing list is intended to be illustrative and is not exhaustive.

(d)    Definition of Released Parties. “Released Parties” includes without
limitation PrinceRidge, IFMI, IFMI Parent, each of their respective past,
present and future parents, members, Affiliates, subsidiaries, divisions,
predecessors, successors, assigns, funds, employee benefit plans and trusts, and
all past, present and future managers, directors, officers, partners, agents,
employees, attorneys, representatives, consultants, associates, fiduciaries,
plan sponsors, administrators and trustees of each of the foregoing and each of
their respective successors and assigns.

 

-7-



--------------------------------------------------------------------------------

(e)    Acknowledgment of Scope of Release. Executive declares and agrees that
any Claims Executive may have incurred or sustained may not be fully known to
Executive and may be more numerous and more serious than Executive now believes
or expects. Further, in making this Agreement, Executive relies wholly upon
Executive’s own judgment of the future development, progress and result of any
Claims, both known and unknown, and acknowledges that Executive has not been
influenced to any extent whatsoever in the making of this Agreement by any
representations or statements regarding any Claims made by individuals or
entities who are within the definition of Released Parties in subparagraph (d).

(f)    Adequacy of Consideration. Executive acknowledges and agrees that the
consideration set forth herein:

 

  •  

is not required by any policy, plan or prior agreement;

 

  •  

constitutes adequate consideration to support the Release in subparagraph
(a) above; and

 

  •  

fully compensates Executive for the Claims Executive is releasing.

Executive further acknowledges that he accepts the terms herein in full
settlement and satisfaction of all such Claims. For purposes of this paragraph,
“consideration” means something of value to which Executive is not already
entitled.

(g)    Age Discrimination Claims. If the Release is not enforceable with respect
to any Claim based on any federal, state or local age discrimination laws, and a
legal or other proceeding is initiated by Executive against PrinceRidge, IFMI
and/or IFMI Parent with respect to any such Claim, then the parties hereto agree
that the non-prevailing party in such proceeding shall pay all of the costs and
expenses (including, without limitation, all attorneys’ fees) incurred by the
prevailing party in connection with such proceeding.

9.      Release by PrinceRidge et al. In consideration of Executive’s promises
as stated herein, each of PrinceRidge, IFMI, IFMI Parent, and each Control
Entity hereby voluntarily, knowingly and irrevocably releases and discharges
Executive, his successors, assigns, and agents (in their individual and
representative capacities), from any and all claims, complaints, rights, action,
causes of action, lawsuits, debts, contracts, controversies, agreements,
promises, damages, judgments, demands, or obligations whatsoever that any such
party now has or may have or claim in the future, of whatever kind or
description, either in law or in equity, based on whatever legal theory, whether
known or unknown, suspected or unsuspected, whether or not asserted and/or
raised, arising from the beginning of time up to and including the Effective
Date, and arising from or relating to, directly or indirectly, any conduct,
matter, event or omission existing or occurring before the Effective Date
(collectively, “PR Claims”), except for (a) any PR Claims relating to (1) fraud,
to the extent material to the financial condition, net worth or results of
operations of PrinceRidge, IFMI or IFMI Parent, (2) embezzlement, (3) breach of
fiduciary duty, (4) theft or (5) criminal misconduct, in each case by Executive
against PrinceRidge, IFMI, IFMI Parent, or any Control Entity and which were
unknown to IFMI or IFMI Parent on the Effective Date and which neither IFMI nor
IFMI Parent should have known prior to the Effective Date, and (b) PR Claims
relating to the validity of this Agreement, the enforcement of this Agreement,
or a breach of this Agreement. Nothing in this Agreement shall limit or restrict

 

-8-



--------------------------------------------------------------------------------

Executive’s rights under (i) Section 4.09(d) of the Partnership Agreement,
(ii) with respect to Claims relating to the tax years 2011 and 2012 only,
Section 12.03(d) of each of the Partnership Agreement and the LLC Agreement,
(iii) Sections 4.18(e), 4.18(f) and 4.18(g) of the LLC Agreement, and/or
(iv) Sections 5.5 and 5.6 of the Executive Agreement.

10.      Representations, Warranties and Covenants of Executive. Executive
hereby represents and warrants, on behalf of himself and his heirs, successors
and assigns, to PrinceRidge, IFMI and IFMI Parent as follows:

  (a)      Executive has the requisite power, authority and capacity to enter
into and deliver this Agreement to perform Executive’s obligations hereunder and
to consummate the transactions contemplated hereby. Executive has duly executed
and delivered this Agreement and has obtained the necessary authorization, if
any, to execute and deliver this Agreement, to perform Executive’s obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. This Agreement is a valid, legal and binding obligation of
Executive, enforceable against Executive in accordance with its terms.

  (b)      The execution, delivery and performance by Executive of this
Agreement and the consummation by Executive of the transactions contemplated
hereby do not and will not: (i) violate any law binding upon or applicable to
Executive or Executive’s properties or require any consent, approval, waiver,
action, order or authorization of, notice to, or registration or filing with,
any person, entity or governmental body, agency or authority; or (ii) constitute
a breach or violation of or default under (with or without notice or lapse of
time or both) any contract, agreement or other instrument binding upon
Executive.

  (c)      Executive is the sole owner, beneficially and of record, of the
Securities. Executive owns the Securities free and clear of all liens, pledges,
security interests, and claims, charges, restrictions, prior assignments and
encumbrances of any nature whatsoever.

  (d)      Except for the Securities, Executive, his spouse and children, any
entity controlled by Executive or any of his spouse or children, and any trust
established for the benefit of Executive or any of his spouse or children do not
own any capital stock, securities or equity interest of any kind or nature of
PrinceRidge, IFMI, IFMI Parent or any of their respective subsidiaries.

  (e)      Following the transactions contemplated by this Agreement, Executive,
his spouse and children, any entity controlled by Executive or any of his spouse
or children, and any trust established for the benefit of Executive or any of
his spouse or children will own no securities convertible into, exchangeable for
or evidencing the right to purchase or subscribe for, including any options, any
shares of capital stock or other securities of PrinceRidge, IFMI, IFMI Parent or
their respective subsidiaries. Except for this Agreement, Executive and his
spouse and children have not entered into any agreement with respect to the
voting, sale or transfer of any shares of capital stock or any other securities
of PrinceRidge, IFMI, IFMI Parent or their respective subsidiaries.

 

-9-



--------------------------------------------------------------------------------

  (f)    Executive has not looked to, or relied in any manner upon, PrinceRidge,
IFMI, IFMI Parent or any of their respective Affiliates, or any of the owners,
directors, officers, partners, members, shareholders, attorneys, advisers,
employees, agents or representatives of the foregoing (collectively, the
“Specified Parties”) for advice regarding the legal, tax or financial
consequences of the redemption of the Securities by PrinceRidge or the
transactions contemplated by this Agreement, and neither PrinceRidge nor any of
the Specified Parties has made or is making any representation or guarantee
about any legal, tax or financial consequences or outcomes relating to the
redemption of the Securities by PrinceRidge or the transactions contemplated by
this Agreement. Executive has reviewed with his own tax advisors the federal,
state and local tax consequences of the redemption of the Securities by
PrinceRidge and the transactions contemplated by this Agreement. Executive
understands and agrees that Executive (and not PrinceRidge or any of the
Specified Parties) shall be responsible for Executive’s own tax liability that
may arise as a result of the redemption of the Securities by PrinceRidge and the
transactions contemplated by this Agreement. Executive has had the opportunity
to consult with Executive’s own legal counsel, tax advisors, financial and other
advisors in connection with the redemption of the Securities by PrinceRidge and
the transactions contemplated by this Agreement and hereby acknowledges that
Executive is relying solely on Executive’s own legal counsel, tax advisors,
financial and other advisors, and not on PrinceRidge or any of the other
Specified Parties or any of their respective agents or representatives, for
legal, tax, financial or investment advice with respect to redemption of the
Securities by PrinceRidge or the transactions contemplated by this Agreement.

  (g)    For five years following the Effective Date, Executive shall not
acquire, directly or indirectly, any capital stock, equity or ownership
interests or rights or other securities of any kind or nature (or any options,
securities, interests or rights convertible into, or exchangeable for, any
capital stock, equity or ownership interests or rights or other securities of
any kind or nature) of PrinceRidge, IFMI or IFMI Parent unless waived in writing
by IFMI Parent.

11.      Representations and Warranties of PrinceRidge.

  (a)    Each of PrinceRidge, IFMI and IFMI Parent hereby represents and
warrants to Executive as follows:

(i)    Such entity has the requisite power, authority and capacity to enter into
and deliver this Agreement to perform its obligations hereunder and to
consummate the transactions contemplated hereby. Such entity has duly executed
and delivered this Agreement and has obtained the necessary authorization, if
any, to execute and deliver this Agreement, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. This Agreement is a valid, legal and binding obligation of such entity,
enforceable against such entity in accordance with its terms.

(ii)    The execution, delivery and performance by such entity of this Agreement
and the consummation by it of the transactions contemplated hereby do not and
will not: (A) violate any law binding upon or applicable to such entity or its
properties or, other than the approval of the Board of the Company which has
been obtained prior to the date hereof, require any consent, approval, waiver,
action, order or authorization of, notice to, or registration or filing with,
any person, entity or governmental body, agency or authority; or (B) constitute
a breach or violation of or default under (with or without notice or lapse of
time or both) any contract, agreement or other instrument binding upon such
entity.

 

-10-



--------------------------------------------------------------------------------

(iii)    As of August 31, 2012, the aggregate book value (as reflected on the
balance sheet of the Partnership and the Company and determined in accordance
with generally accepted accounting principles consistently applied with past
practice) of the equity interests of the Partnership and the Company held by
IFMI was $37,606,417.40.

12.      Miscellaneous.

  (a)    Survival. The representations, warranties and covenants contained in
this Agreement shall survive the execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement.

  (b)    Termination; Amendment. This Agreement may be terminated only by the
mutual written consent of the parties hereto. No supplement, modification,
amendment or waiver of this Agreement shall be binding unless executed in
writing by each of the parties to be bound thereby.

  (c)    Third Party Rights. Notwithstanding any other provision of this
Agreement, except for the Specified Parties and the Released Parties, who shall
be deemed to be third party beneficiaries of this Agreement, this Agreement
shall not create benefits on behalf of any other person or entity not a party to
this Agreement, and this Agreement shall be effective only as among the parties
hereto, their successors and permitted assigns.

  (d)    Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely in such state, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws. If any provision of this Agreement or the application thereof to any
person or entity or circumstance is held invalid or unenforceable to any extent,
the remainder of this Agreement and the application of that provision to other
persons or entities or circumstances shall not be affected thereby, and that
provision shall be enforced to the greatest extent permitted by law. This
Agreement shall be construed as a whole according to its fair meaning. It shall
not be construed strictly for or against Executive, PrinceRidge, IFMI, IFMI
Parent, or any of the Released Parties. The parties acknowledge and agree that
this Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters dealt with in this Agreement.
Accordingly, any rule of law or legal decision that would require interpretation
of any ambiguities in this Agreement against the party that has drafted it is
not applicable and is waived.

  (e)    Counterparts. This Agreement may be executed in separate counterparts
(including, without limitation, counterparts transmitted by facsimile or by
other electronic means), each of which shall be an original and all of which
when taken together shall constitute one and the same agreement.

  (f)    Entire Agreement. This Agreement (together with Exhibit A and Exhibit B
hereto) contains the entire agreement and understanding between the parties
hereto as to the subject matter hereof and, other than as specifically provided
herein, supersedes all prior and contemporaneous negotiations and agreements
(whether written or oral) with respect thereto. This Agreement shall not
constitute a Supplementary Agreement, as such term is defined in the Partnership
Agreement.

 

-11-



--------------------------------------------------------------------------------

  (g)    Further Assurances. Each party shall take such further actions and
execute such further documents as may be reasonably requested by any other party
in order to effectuate the purpose and intent of this Agreement.

  (h)    Assignment. Each of the parties hereto agrees that he or it may not
assign his or its rights or obligations under this Agreement.

  (i)    Acknowledgment. Executive acknowledges and agrees that, subsequent to
the termination of his employment, he shall not be eligible for any payments or
benefits from PrinceRidge, IFMI or IFMI Parent except as expressly set forth in
this Agreement. Executive also acknowledges and agrees that he has been paid for
all time worked and has received all other compensation owed to him.

  (j)    Headings. The headings contained in this Agreement are not a part of
the Agreement and are included solely for ease of reference.

  (k)    No Admission of Liability. Each party to this Agreement agrees that the
payments made and other consideration received pursuant to this Agreement are
not to be construed as an admission of legal liability by any party, or any of
the Released Parties and that no person or entity shall utilize this Agreement
or the consideration received pursuant to this Agreement as evidence of any
admission of liability since each party and the Released Parties expressly deny
liability. Each party agrees not to assert that this Agreement is an admission
of guilt or wrongdoing and acknowledges that no party nor the Released Parties
believe or admit that any of them has done anything wrong.

  (l)    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when delivered personally or sent by telex or telecopy or three (3) business
days after being mailed by registered or certified mail, return receipt
requested, postage prepaid, to the party to whom it is directed or one
(1) business day after being sent via a nationally recognized courier service
for next business day delivery, to the party to whom it is directed:

If to PrinceRidge:

PrinceRidge Partners LLC

1633 Broadway, 28th Floor

New York, NY 10019

Attention: Chief Executive Officer

Facsimile: (646) 792-5610

 

-12-



--------------------------------------------------------------------------------

with a copy to:

PrinceRidge Partners LLC

1633 Broadway, 28th Floor

New York, NY 10019

Attention: General Counsel

Facsimile: (646) 792-5610

If to IFMI or IFMI Parent:

c/o IFMI LLC

2929 Arch Street

Suite 1703

Philadelphia, PA 19104

Attention: Chief Executive Officer

Facsimile: (215) 701-8280

with a copy to:

c/o IFMI LLC

2929 Arch Street

Suite 1703

Philadelphia, PA 19104

Attention: General Counsel

Facsimile: (215) 701-8280

If to Executive:

Ahmed Alali

330 East 75th Street, Apt. 31C

New York, NY 10021

Facsimile:

with a copy to:

Sills Cummis & Gross P.C.

30 Rockefeller Plaza

New York, New York 10112

Facsimile: 212.643.6500

Attn: Michael R. Leighton, Esq.

(m)     Section 409A.

(i) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent applicable, and
this Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Code. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with section 409A. If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed. For purposes of section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment. In no
event may Executive, directly or indirectly, designate the calendar year of
payment.

 

-13-



--------------------------------------------------------------------------------

(ii)    PrinceRidge Representation. Each of PrinceRidge, IFMI and IFMI Parent
hereby represents and warrants to, and covenants with, Executive that, on the
Effective Date, Executive is not a “specified employee” (as such term is defined
in section 409A(a)(2)(B)(i) of the Code and its corresponding regulations).

(iii)    Reimbursements. All reimbursements provided under this Agreement shall
be made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses actually incurred during Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of all eligible expense will be made on or before the last day of the taxable
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.
Any tax gross up payments to be made hereunder shall be made not later than the
end of Executive’s taxable year next following Executive’s taxable year in which
the related taxes are remitted to the taxing authority.

13.       Consideration Period. By signing and returning this Agreement,
Executive acknowledges that the consideration period afforded to him prior to
his execution of this Agreement was a reasonable period of time to consider
fully each and every term of this Agreement, including the Release, and to seek
the advice of counsel of his choosing, and that he has given the terms full and
complete consideration, including the Release, and that no promise or inducement
not expressed in this Agreement has been made to him.

[Signature page follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

PrinceRidge Partners LLC By:   /s/ Jeffrey Silberman Name:  Jeffrey Silberman
Title:    General Counsel

 

PrinceRidge Holdings LP By:   PrinceRidge Partners LLC, its general partner  

 

By:   /s/ Jeffrey Silberman Name:  Jeffrey Silberman Title:    General Counsel

 

IFMI, LLC By:   /s/ Rachael Fink Name:  Rachael Fink Title:    General Counsel

 

Institutional Financial Markets, Inc. By:   /s/ Rachael Fink Name:  Rachael Fink
Title:    SVP, General Counsel & Secretary

 

Executive: /s/ Ahmed Alali  

 

Ahmed Alali

[Signature Page to Separation, Release and Repurchase Agreement (Ahmed Alali)]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

See attached.



--------------------------------------------------------------------------------

Form of Promissory Note

 

Aggregate Principal Amount:

US $1,306,897.86

  October [    ], 2012

PRINCERIDGE HOLDINGS LP, a Delaware limited partnership (“Maker”), having an
address at 1633 Broadway, 28th Floor, New York, NY 10019, for value received and
in connection with Section 5(a) of that certain Separation, Release and
Repurchase Agreement, dated October [    ], 2012 (the “Separation Agreement”),
by and among Maker, Payee (as defined below) and the other parties thereto,
hereby promises to pay to the order of Ahmed Alali (“Payee”) the principal
amount of One Million Three Hundred Six Thousand Eight Hundred Ninety-Seven and
86/100 Dollars ($1,306,897.86) on the earlier to occur of (i) three (3) business
days after the occurrence of an Event of Default (as hereinafter defined), or
(ii) December 21, 2012 (the “Maturity Date”). Interest shall accrue on the
unpaid balance of such principal amount at a rate equal to five percent (5%) per
annum (“Interest”) from the date hereof until the aggregate principal amount is
paid in full as set forth herein. Interest shall be due and payable on the
Maturity Date and may be paid prior to such date. All payments of principal,
Interest and fees shall be made in lawful money of the United States of America
in cash at the address of Payee set forth on the signature page hereof (or such
other address as Payee may designate in writing to Maker), or by wire transfer
of immediately available funds to such account as Payee may designate in writing
to Maker.

1.      Representation and Warranties. Maker represents and warrants to Payee
that it is a limited partnership duly organized and validly existing in good
standing under the laws of the State of Delaware with full power and authority
to execute, deliver and perform this promissory note (this “Note”), that this
Note has been duly authorized, executed and delivered by it and constitutes its
legal, valid, binding and enforceable obligation and that the execution,
delivery and performance of this Note does not and will not violate, constitute
a default under or result in a breach of its constitutive documents, any
applicable laws or regulations (as hereinafter defined) or any contract,
agreement or instrument to which it is a party or by which it or its property
may be bound or subject.

2.      Event of Default. If any of the following events (each, an “Event of
Default”) shall occur:

(i)    Maker shall fail to pay any principal, Interest or other amount payable
under this Note on the date due and otherwise in accordance with the terms
hereof;

(ii)    Maker shall file a petition or commence a proceeding under any
bankruptcy, insolvency or similar law of any state or any subdivision thereof or
any other nation, state or political entity (whether such petition or proceeding
is for relief from debts or for the appointment or authorization of a receiver,
trustee, liquidator, custodian or conservator of Maker or of the whole or
substantially all of its property or any other purpose), or there is filed
against Maker any such petition or commenced against Maker any such proceeding,
and any such petition or proceeding filed or commenced against Maker remains
undismissed for a period of sixty (60) calendar days, or if Maker by any act
consents to, approves of or expressly acquiesces in any such petition or
proceeding; Maker shall seek relief under any such law; Maker shall make an
assignment for the benefit of creditors; or a court of competent jurisdiction
shall enter an order, judgment or decree, or enter an order for relief against
Maker in any case commenced under any such law;

 

A-1



--------------------------------------------------------------------------------

(iii)    The aggregate book value (as reflected on the balance sheet of Maker
and PrinceRidge Partners LLC and determined in accordance with generally
accepted accounting principles consistently applied with past practice) of the
equity interests of Maker and PrinceRidge Partners LLC held by IFMI is less than
$30 million; or

(iv)    Maker shall have defaulted in an obligation under the Separation
Agreement which has not been cured (within any applicable cure period),

then, at any time during the continuance of any Event of Default, Payee may, by
written notice to Maker, declare this Note to be forthwith due and payable, both
as to principal and Interest, without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate, or other notice of any kind, all
of which are hereby expressly waived to the fullest extent permitted by law,
anything contained herein to the contrary notwithstanding. Notwithstanding the
preceding sentence, upon the occurrence of an Event of Default described in
clause (ii) above, all amounts due under this Note shall automatically be
payable without the requirement of any notice to Maker or any further act of
Payee. The remedies provided above shall be in addition to any other remedy
available to Payee under this Note or under applicable law, or otherwise. No
delay on the part of Payee in exercising any rights hereunder shall operate as a
waiver of such rights.

3.      Set-Off. With respect to any amounts owed by Payee to Maker or its
affiliates, Maker may deduct from, set-off, holdback or otherwise reduce any
amounts owed by Maker under this Note.

4.      Prepayment. This Note may be prepaid in whole or in part at any time and
from time to time without premium, penalty or fee, together with Interest
accrued on the amount prepaid to the date of any such prepayment.

5.      Waivers. The parties hereto, including Maker and all endorsers of this
Note, hereby waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.

6.      Transfers. Payee shall not transfer any portion of this Note without the
consent of Maker unless there has been an Event of Default. Maker may treat the
person in whose name this Note is registered on the Note registry maintained at
such office as the holder hereof for all purposes and Maker shall not be
affected by any notice to the contrary.

7.      Successors and Assigns. This Note shall be binding upon and shall inure
to the benefit of Maker, Payee and their respective successors and assigns.

8.      Savings Clause. Notwithstanding the foregoing or any other provision
contained in this Note, nothing contained herein shall authorize or permit the
exaction or payment of Interest by Payee where the same would be unlawful or
prohibited by any applicable law. In any such event, this Note shall
automatically be deemed amended to permit interest charged at an amount equal
to, but not greater than, the maximum permitted by applicable law.

 

A-2



--------------------------------------------------------------------------------

9.        Payments. Whenever any payment of principal, Interest or any other
amount due hereunder shall be stated to be due on a day that is not a Business
Day, such payment shall be due on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
Interest, if any, due in connection with any such payment. For the purposes
hereof, “Business Day” shall mean any day other than a Saturday, Sunday or a day
on which banking institutions in New York, New York are authorized or required
by law to close.

10.      Amendments. This Note may be amended only by an agreement in writing,
which is signed by the party or parties against whom enforcement of any waiver,
change, modification or discharge is sought.

11.      Notices. Except as otherwise provided herein, all notices, demands and
other communications (“notices”) to either party hereto under this Note shall be
in writing and shall be delivered or sent to such party at the address shown
below its name on the signature pages hereof, or to such other address as may be
given by proper notice. Any notice given hereunder shall not be deemed effective
until actually received.

12.      Governing Law. This Note and any documents and instruments delivered in
connection herewith and the rights and duties of Maker and Payee shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York (excluding the laws applicable to conflicts or choice of law).

13.      Waiver of Jury Trial. The parties hereto knowingly, voluntarily and
expressly waive all right to trial by jury in any action, proceed or
counterclaim enforcing or defending any rights arising out of or relating to
this Note.

[Signature page follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by duly authorized representatives of Maker.

 

PRINCERIDGE HOLDINGS LP

By:

      Name:   Title:

 

  Address: 1633 Broadway, 28th Floor   New York, NY 10019   Attention: Chief
Executive Officer

 

ADDRESS OF PAYEE:

    330 East 75th Street, Apt. 31C  

New York, NY 10021

[Signature Page to Promissory Note]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

See attached.



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT OF SECURITIES

THIS ASSIGNMENT OF SECURITIES (this “Assignment”), dated as of October [    ],
2012, is entered into by Ahmed Alali (“Executive”) in favor of PrinceRidge
Partners LLC, a Delaware limited liability company (“PrinceRidge LLC”) and
PrinceRidge Holdings LP, a Delaware limited partnership (together with
PrinceRidge LLC, “PrinceRidge”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Separation Agreement (as
defined below).

RECITALS

WHEREAS, Executive and PrinceRidge are contemporaneously entering into that
certain Separation, Release and Repurchase Agreement, dated as of the date
hereof (the “Separation Agreement”), by and among PrinceRidge, Executive, IFMI,
LLC, and Institutional Financial Markets, Inc.; and

WHEREAS, the parties hereto are entering into this Assignment pursuant to the
terms and conditions of Section 5(c) of the Separation Agreement in order to
effectuate the assignment and transfer by Executive to PrinceRidge all of
Executive’s right, title and interest in, to and under the Securities as
contemplated by the Separation Agreement.

NOW, THEREFORE, in consideration of the Purchase Price, and the representations,
warranties, covenants and agreements contained in this Assignment and the
Separation Agreement, and intending to be legally bound hereby, PrinceRidge and
Executive agree as follows:

 

  1. Assignment of Securities. Executive hereby assigns, transfers and delivers
to PrinceRidge all of Executive’s right, title and interest in, to and under the
Securities.

 

  2. Further Assurances. At any time and from time to time after the date
hereof, Executive shall execute and deliver, upon PrinceRidge’s request, all
such further documents and instruments and shall do and perform all such acts as
may be reasonably necessary to give full effect to this Assignment and to vest
title to the Securities in PrinceRidge.

 

  3. Governing Law; Miscellaneous. This Assignment shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely in such state, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws. Facsimile or electronic signatures shall be treated as original
signatures.

[Signature page follows]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Assignment of Securities
as of the date first above written.

 

EXECUTIVE By:     Name: Ahmed Alali

 

B-2